DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/21/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimura (US 8,978,504).
Regarding Claim 1, Morimura discloses a shift device (10) comprising: 
A shift body (14) that is provided with a grip section (14A) and that is pivoted around an axis of a support shaft (16) to change a shift position (see Col. 4 Lines 23-27; see also Col. 4 Lines 39-45). 
A restriction section (90) that is disposed in a restricting position to restrict changing of the shift position of the shift body (see Col. 8 Lines 27-31, disclosing the restriction section can be moved to allow movement of the P to the R shift position, meaning that prior to that condition being met, the restricting 
An operation section that is configured to be operated (see Col. 8 Lines 18-23, disclosing a button on the shift lever that is used to activate a lock solenoid).
A rotation section (84) having a rotation position that is changed by operation of the operation section so that the restriction section is moved from the restricting position to the non-restricting position (see Col. 8 Lines 18-31, disclosing that operation of the operation section activated a solenoid which causes the rotation section to rotate, which causes the restriction section to also rotate and move from a restricted condition to a non-restricted condition), the restriction section being moved as the rotation position is changed (see Col. 9 Line 27).
Wherein the grip section and the rotation section are disposed at opposite sides radially relative to the axis of the support shaft (see Examiner’s annotated version of Morimura Fig. 1, hereinafter “Figure A”, showing that on opposite radial sides of the axis of the support shaft are the grip section and the rotation section).

    PNG
    media_image1.png
    791
    646
    media_image1.png
    Greyscale

	Regarding Claim 2, Morimura further discloses the shift device of claim 1, wherein a dimension of the rotation section in a radial direction of a rotational direction of the rotation section-changes (see Fig. 3, showing that the rotation section includes an arm 88 extending from a pivot axis of the rotation section, and accordingly there is a dimensional variation along the radial direction).

Response to Arguments
Applicant's arguments filed 01/22/2022 have been fully considered but they are not persuasive. 
Page 4 Lines 1-5: Applicant argues that Morimura does not disclose that the rotational section and the grip sections are disposed on opposite radial sides of the axis of the support shaft. This is not persuasive. As shown above in Figure A, a line creating two radially opposite sides of the support shaft can be chosen such that the grip section and the rotation section are located on opposite sides.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658